DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/20/2021 have been fully considered but they are not persuasive. 
Applicant argues that Dong fails to disclose “providing, by the conversation understanding system, a conversation response for the training request indicating the understanding of the training request by the basic conversation understanding system” and “obtaining, from the user, training feedback information for the conversation response, the training feedback information including feedback for at least one of an intent recognition result, a parameter and an execution result of the conversation response.”	Regarding applicant’s arguments, the examiner respectfully disagrees. The examiner disagrees with the applicant’s argument that the word “understanding” can only refer to some understanding of the meaning of some spoken or written language. The examiner contends that “understanding” is broad and is not limited to the understanding of the meaning of language. Dong discloses in p. 0039 that “the system infers whether the user is making an actual correction, or is simply changing his or her mind.” Therefore, Dong’s system “understands” what the action of the user. Furthermore, the claim makes no indication of what “a training request from the user” refers to. Therefore, a system such as Dong’s which understands when a user is trying to make a correction teaches the claimed subject matter. Furthermore, regarding the language “the training feedback information including feedback for .	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Krishnamurthy (US PG Pub 20180218080).
As per claims 1, 8 and 15, Dong discloses a method, device and computer readable storage medium on which a computer program is stored, comprising: 	one or more processors (Dong; Fig. 2, item 202; p. 0033 – microprocessor); 	a memory for storing one or more programs (Dong; Fig. 2, item 204; p. 0033 – memory), 	the one or more programs, when executed by said one or more processors, enable said one or more processors to implement a conversation processing method based on artificial intelligence (Dong; Fig. 2, item 210; p. 0033 - the afore-mentioned components are coupled for communication with one another over a suitable bus), wherein the method comprises: 	during real-time conversation between a user and the conversation understanding system (Dong; p. 0039 - a user's change of dictated text is recognized by the system. This .
Claims 4, 6, 7, 11, 13, 14, 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Dong in view of Tur and further in view of Krishnamurthy (US PG Pub 20180218080).	As per claims 4, 11 and 18, Dong discloses the method, device, computer readable storage medium according to claims 1, 8 and 15, upon which claims 4, 11 and 18 depend. 	Dong, however, fails to disclose wherein the method further comprises: obtaining application scenario information of a conversation service scenario provided by a developer, the application scenario information including intent information, parameter information and corresponding execution actions; according to the application scenario information, building the basic conversation understanding system having basic service logic. 	Krishnamurthy does teach wherein the method further comprises: obtaining application scenario information of a conversation service scenario provided by a developer (Krishnamurthy; p. 0018 – obtaining session logs), the application scenario information .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODRIGO A CHAVEZ/Examiner, Art Unit 2658

/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658